DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/7/2022 has been entered.
Acknowledgements
The drawings were received on 9/7/2022.  These drawings are accepted.  The drawing objections are withdrawn.
The specification amendments were received on 9/7/2022.  These amendments are accepted.  The specification objections are withdrawn.
The claim amendments were received on 9/7/2022.  These amendments are accepted.  The 112 rejections are vacated in light of the amendments.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 2, 6-8, 11 and 15-17 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Veasey et al. (US 2005/0004529; hereafter Veasey).
In regard to claim 2, Veasey discloses a disposable drug delivery device (see Figure 1; see par. [0013]) comprising: a housing (second part of 2) and a cartridge holder (first part of 2) made as a single one piece body (see par. [0041]-[0042]), the cartridge holder of the one piece body being configured to hold a cartridge (see par. [0041]-[0042]); an inner housing (6) received in the one piece body (see Figure 1) and comprising an external surface (external surface of 6), the external surface defining a groove (44); and a number sleeve (30) disposed between the one piece body (2) and the inner housing (6), wherein the number sleeve (30) has an internal surface defining a helical groove guide (42), wherein the number sleeve (30) is rotatably engaged with the groove (44) of the inner housing (6) (see par. [0046]).
In regard to claim 6, Veasey discloses further comprising a driver (50) and a clutch (“moulded clutch feature”; see par. [0053]); the clutch being operatively coupled to the number sleeve (30) and the driver (50), the clutch allowing the number sleeve and the driver to rotate together during a setting of a dose (see par. [0053]), and the clutch allowing relative rotation of the driver and the number sleeve during dispensing of the dose (see par. [0053]).
In regard to claim 7, Veasey discloses wherein the groove (44) defined by the external surface of the inner housing is helical and has a constant pitch (see Figure 1 and par. [0046]).
In regard to claim 8, Veasey discloses wherein the number sleeve (30) has a smooth outer surface (see Figure 1).
In regard to claim 11, Veasey discloses further comprising a driver (50) and a dose limiter (100) provided between the inner housing and the driver (see par. [0058]).
In regard to claim 15, Veasey discloses further comprising a dose dial grip (34) configured to be rotationally coupled to the number sleeve (30) during setting of a dose (see par. [0047]).
In regard to claim 16, Veasey discloses further comprising the cartridge (4).
In regard to claim 17, Veasey discloses wherein the cartridge contains a drug (see par. [0041]).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Veasey in view of Harris (US 5,226,896).
In regard to claims 9 and 10, Veasey fails to expressly disclose “comprising a scale arrangement along a portion of the smooth outer surface of the number sleeve” and “wherein the scale arrangement along the portion of the smooth outer surface of the number sleeve is viewable only through a window in the body”.
In a similar art, Harris discloses a scale arrangement (66) along a portion of the smooth outer surface of the number sleeve (64) and wherein the scale arrangement along the portion of the smooth outer surface of the number sleeve is viewable only through a window (62) in the body (60).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Veasey with the scale and window of Harris in order to provide an art-recognized means for viewing a dose amount.
 Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being
unpatentable over claims 1-15 of U.S. Patent No. 9,125,993. Although the claims at
issue are not identical, they are not patentably distinct from each other because the
instant claims are anticipated by the patented claims.
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being
unpatentable over claims 1-21 of U.S. Patent No. 10,391,254. Although the claims at
issue are not identical, they are not patentably distinct from each other because the
instant claims are anticipated by the patented claims.
Allowable Subject Matter
Claims 3-5 and 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Allowability is predicated upon the resolution of the double patenting.
Claims 18-21 are allowed. Allowability is predicated upon the resolution of the double patenting rejections.
Response to Arguments
Applicant’s arguments, see Remarks, filed 9/7/2022, with respect to the Keitel and Gilmont references have been fully considered and are persuasive.  The rejections have been withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE J STIGELL whose telephone number is (571)272-8759. The examiner can normally be reached M-F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THEODORE J. STIGELL
Primary Examiner
Art Unit 3783



/THEODORE J STIGELL/Primary Examiner, Art Unit 3783